DAVIDSON, Judge.
This is a conviction for the felony offense of driving an automobile while intoxicated, with punishment assessed at six months in jail.
A deputy sheriff, attracted by the erratic and weaving manner in which appellant operated his automobile, stopped him and placed him under arrest.
The arresting officer testified that, in his opinion, appellant was at that time under the influence of intoxicating liquor. Another state’s witness expressed the same view.
Appellant denied that he was intoxicated and was corroborated by the testimony of another witness.
It was the province of the jury to accept the testimony of the state’s witnesses. Accordingly, the evidence supports the verdict.
No bills of exception appear.
The judgment is affirmed.